Citation Nr: 1603173	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  09-26 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for a bilateral ankle disorder, to include on an extraschedular basis.

2. Entitlement to an initial rating in excess of 20 percent for degenerative disc disease.

3. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right upper extremity.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to June 1980, from February 1991 to July 1991, from February 2003 to February 2004, and from October 2004 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned at a March 2014 Travel Board hearing. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of his claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the claims file.

In December 2014, the Board granted an initial 20 percent disability rating for a bilateral ankle disorder, and remanded claims for higher initial ratings for degenerative disc disease and radiculopathy of the right upper extremity. The two remanded claims are back before the Board.

In July 2015, the United States Court of Appeals for Veterans Claims (Court) vacated the December 2014 decision to the extent that it denied entitlement to an initial rating in excess of 20 percent for a bilateral ankle disorder, to include on an extraschedular basis, because the Board failed to provide an adequate statement of reasons and bases for its decision. 38 U.S.C. 7104(d)(1) (2015); see also July 2015 Joint Motion for Partial Remand (JMR).

In September 2015, the Veteran filed an application for TDIU. In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation. Therefore, the Board will address the claim for TDIU in the present appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future review of the appeal should consider the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required for a VA file review and an addendum opinion regarding the Veteran's bilateral ankle disorder in compliance with the December 2014 JMR.

A new examination is needed for the claims for increased ratings for degenerative disc disease and radiculopathy of the right upper extremity. While a review of the claims file is not typically required in claims for increased ratings, it is necessary here to fully address the question of whether the Veteran's intervertebral disc syndrome has resulted in incapacitating episodes, as described in 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1). Further, the Board's December 2014 decision mandated a file review as part of the back and radiculopathy examination. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Associate any records identified by the Veteran with the claims file. If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies of the unavailable records in his possession.

2. Obtain any outstanding VA medical records (VAMRs) and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who performed the April 2009 examination for a file review and addendum opinion as to the severity of the Veteran's bilateral ankle disorder. If the examiner is not available, a different examiner may provide the addendum opinion. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner who must indicate its review.

Schedule a new examination if required.

The following considerations must govern the opinion:

a. The examiner should identify the nature, frequency, and severity of the symptoms associated with the Veteran's bilateral ankle disorder.

b. To the extent possible, the examiner should identify which symptoms are associated with the Veteran's service-connected bilateral ankle disorder and which are associated with his service-connected bilateral pes planus.

c. The examiner should report on whether the Veteran's bilateral ankles have limited motion, and if so, the degree of limitation (marked or moderate).

d. The examiner should state whether there is any anklyosis, and if so, specify the degree of plantar flexion or whether it is in poor or good weight-bearing position; whether there is malunion of the oc calcis or astralagus, and if so, whether it results in marked or moderate deformity; and whether there is astragalectomy.

d. The examiner should also report on functional loss, if any, due to pain and/or weakness that causes disability beyond that reflected on range of motion measurements.

e. The examiner should provide an opinion addressing the effect of the Veteran's bilateral ankle and foot disorders on his occupational and social functioning.

f. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

September 2006 VA Feet Examination Report.

September 2006 VA Joints (Ankles) Examination Report.

April 2009 VA Joints (Ankles) Examination Report.

April 2009 VA Podiatry Examination Report.

July 2009 Substantive Appeal (VA Form 9), noting constant pain; lack of full range of motion; and tender, sore, and swollen feet.

March 2014 Hearing Transcript, pp. 15-19.

September 2015 Foot Conditions DBQ.

July 2014 Foot Disability Benefits Questionnaire (DBQ).

4. Also return the claims file to the VA examiner who performed the September 2015 cervical spine examination for a new examination with opinion as to the severity of the Veteran's degenerative disc disease and radiculopathy of the right upper extremity. If the examiner is not available, a different examiner may conduct the examination. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner who must indicate its review. The following considerations must govern the examination:

a. The VA examiner must conduct a complete cervical spine examination and provide a comprehensive assessment of the severity of the symptoms associated with the Veteran's service-connected degenerative disc disease and radiculopathy of the right upper extremity.

b. The examiner should measure the range of motion of the cervical spine in degrees, to include forward flexion and combined range of motion. Repetitive motion testing should be conducted and the examiner should note any decrease of range of motion (in degrees) after repetitive use.

c. The examiner should determine whether the neck exhibits any weakened movement, excess fatigability with use, incoordination, painful motion, and/or pain with use and express any additional limitation of motion in terms of degrees of lost motion.

d. The examiner should state whether there is any ankylosis (favorable or unfavorable) of the cervical spine or the entire spine; there are muscle spasms or guarding severe enough to result in an abnormal gait or an abnormal spinal contour such as scoliosis, reversed lordiosis, or abnormal kyphosis; and/or whether the Veteran experiences any incapacitating episodes related to intervertebral disc syndrome measured in days/weeks. (Note that 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1), states that an incapacitating episode requires bed rest prescribed by a physician and treatment by a physician.

e. The examiner should note whether the Veteran's radiculopathy of the right upper extremity is manifest by complete paralysis of the median nerve or incomplete paralysis, and if incomplete, whether it is severe, moderate, or mild.

f. The examiner should provide an opinion addressing the effect of the Veteran's degenerative disc disease and radiculopathy of the right upper extremity on his occupational and social functioning.

g. The examiner has an independent responsibility to review the entire record for pertinent evidence.

5. Then, review the VA examination reports to ensure that they adequately respond to the above instructions. If any report is deficient in this regard, return the case to the appropriate VA examiner for further review and discussion.

6. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to an initial disability rating in excess of 20 percent for a bilateral ankle disorder, to especially include whether referral for extraschedular consideration is warranted, entitlement to an initial rating in excess of 20 percent for degenerative disc disease, entitlement to an initial rating in excess of 10 percent for radiculopathy of the right upper extremity, and entitlement to TDIU. 

The AOJ MUST CONSIDER the ruling in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), holding that referral for extraschedular consideration is to be "based on the collective impact of multiple disabilities." Johnson, 762 F.3d at 1365. 

If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




